___________

                                    No. 96-2388
                                    ___________

Charles Gordon Long,                     *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Ann Barry, Individually and as           *
Commissioner of the Department           *
of Health; Frank Wood,                   *
Individually and as Commissioner *
of Department of Corrections;            *   Appeal from the United States
Dana Baumgartner, Individually           *   District Court for the
and as Health Services Director          *   District of Minnesota.
of the Department of Corrections;*
Dennis Benson, Individually              *             [UNPUBLISHED]
and as Warden of the Minnesota           *
Correctional Facility at                 *
Stillwater; Angelito Ramos, Dr., *
Individually and as Chief                *
Medical Officer of the Minnesota *
Correctional Facility at                 *
Stillwater,                              *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     October 22, 1996

                           Filed:   November 27, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Charles Gordon Long brought this action against a physician and four
state officials, claiming constitutional and state law violations, after
his prescription pain medication was withheld from him during his pretrial
detention at a state correctional
facility.   The four state officials moved for summary judgment, the
district court1 granted the motion, and Long appeals.


     The order granting summary judgment to four of the five
defendants was not a final, appealable order, and we therefore lack
jurisdiction over this appeal.   See 28 U.S.C. § 1291; Fed. R. Civ.
P. 54(b).    Accordingly, we dismiss the appeal.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.

                                 -2-